

	

		II 

		109th CONGRESS

		1st Session

		S. 308

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Lautenberg (for

			 himself and Mr. Corzine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To require that Homeland Security grants

		  related to terrorism preparedness and prevention be awarded based strictly on

		  an assessment of risk, threat, and vulnerabilities.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Risk-Based Homeland Security Funding

			 Act.

		

			2.

			Findings

			Congress agrees with the

			 recommendation on page 396 of the Final Report of the National Commission on

			 Terrorist Attacks Upon the United States (commonly known as the 9/11

			 Report), which includes the following:

			

				Homeland security assistance should be

				based strictly on an assessment of risks and vulnerabilities. . . . [F]ederal

				homeland security assistance should not remain a program for general revenue

				sharing. It should supplement state and local resources based on the risks or

				vulnerabilities that merit additional support. Congress should not use this

				money as a pork barrel..

		

			3.

			Risk-based homeland security grant funding

			

				(a)

				Criteria for awarding homeland security grants

				Except for grants awarded

			 under any of the programs listed under section 4(b), all homeland security

			 grants related to terrorism prevention and terrorism preparedness shall be

			 awarded based strictly on an assessment of risk, threat, and vulnerabilities,

			 as determined by the Secretary of Homeland Security.

			

				(b)

				Limitation

				Except for grants awarded

			 under any of the programs listed under section 4(b), none of the funds

			 appropriated for Homeland Security grants may be used for general revenue

			 sharing.

			

				(c)

				Conforming amendment

				Section 1014(c)(3) of the USA

			 PATRIOT ACT (42 U.S.C. 3714(c)(3)) is repealed.

			

			4.

			Preservation of pre-9/11 grant programs for tradition first

			 responder missions

			

				(a)

				Savings provision

				This Act shall not be

			 construed to affect any authority to award grants under a Federal grant program

			 listed under subsection (b), which existed on September 10, 2001, to enhance

			 traditional missions of State and local law enforcement, firefighters, ports,

			 emergency medical services, or public health missions.

			

				(b)

				Programs excluded

				The programs referred to in

			 subsection (a) are the following:

				

					(1)

					The Firefighter Assistance

			 Program authorized under section 33 of the Federal Fire Prevention and Control

			 Act of 1974 (15 U.S.C. 2229).

				

					(2)

					The Emergency Management

			 Performance Grant Program and the Urban Search and Rescue Grant Program

			 authorized under—

					

						(A)

						title VI of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et

			 seq.);

					

						(B)

						the Departments of Veterans

			 Affairs and Housing and Urban Development, and Independent Agencies

			 Appropriations Act, 2000 (Public Law 106–74; 113 Stat. 1047 et seq.);

			 and

					

						(C)

						the Earthquake Hazards

			 Reduction Act of 1977 (42 U.S.C. 7701 et seq.).

					

					(3)

					The Edward Byrne Memorial

			 State and Local Law Enforcement Assistance Programs authorized under part E of

			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3750 et seq.).

				

					(4)

					The Public Safety and

			 Community Policing (COPS ON THE BEAT) Grant Program authorized under part Q of

			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3796dd et seq.).

				

					(5)

					Grant programs under the

			 Public Health Service Act (42 U.S.C. 201 et seq.) regarding preparedness for

			 bioterrorism and other public health emergencies;

				

					(6)

					The Emergency Response

			 Assistance Program authorized under section 1412 of the Defense Against Weapons

			 of Mass Destruction Act of 1996 (50 U.S.C. 2312).

				

					(7)

					Grant programs under the

			 Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et

			 seq.).

				

